EXHIBIT 10.3



TERM LOAN PROMISSORY NOTE



$11,796,296.29

                                                                                                      

St. Louis, Missouri

December 31, 2010



            FOR VALUE RECEIVED, the undersigned, LABARGE ACQUISITION COMPANY,
INC., a Missouri corporation ("LaBarge Acquisition"), hereby promises to pay to
the order of WELLS FARGO BANK, NATIONAL ASSOCIATION ("Lender"), the principal
amount of Eleven Million Seven Hundred Ninety-Six Thousand Two Hundred
Ninety-Six and 29/100 Dollars ($11,796,296.29) in thirteen (13) consecutive
quarterly installments as follows:



Date of Principal Payment

Amount of Principal Payment

                 

                               

December 31, 2010

$907,407.41

March 31, 2011

$907,407.41

June 30, 2011

$907,407.41

September 30, 2011

$980,000.00

December 31, 2011

$907,407.41

March 31, 2012

$907,407.41

June 30, 2012

$907,407.41

September 30, 2012

$907,407.41

December 31, 2012

$907,407.41

March 31, 2013

$907,407.41

June 30, 2013

$907,407.41

September 30, 2013

$907,407.41

December 31, 2013

Entire Outstanding Principal Balance





LaBarge Acquisition further promises to pay to the order of Lender interest on
the from time to time outstanding principal balance of this Note on the dates
and at the rate or rates provided for in the Loan Agreement.



            All such payments of principal and interest shall be made in lawful
money of the United States in Federal or other immediately available funds at
the office of U.S. Bank National Association, 721 Locust Street, First Floor,
Bank Lobby, St. Louis, Missouri 63101, or such other place as the Agent may from
time to time designate in writing. The amount of interest accruing under this
Note shall be computed on an actual day, 360-day year basis.



            LaBarge Acquisition shall have the right to make prepayments on this
Note upon the terms and subject to the conditions contained in the Loan
Agreement.



            This Note is one of the LaBarge Acquisition Term Loan Notes referred
to in, and is subject to, that certain Loan Agreement dated as of December 22,
2008, by and among LaBarge, Inc., LaBarge Electronics, Inc., LaBarge
Acquisition, the Lenders from time to time party thereto and U.S. Bank National
Association, as agent for the Lenders, as amended by that certain First
Amendment to Loan Agreement dated as of January 30, 2009, that certain Second
Amendment to Loan Agreement dated as of August 31, 2010, and that certain Third
Amendment to Loan Agreement dated as of December 31, 2010, and as the same may
from time to time be further amended, modified, extended, renewed or restated
(the "Loan Agreement"; all capitalized terms used and not otherwise defined in
this Note shall have the respective meanings ascribed to them in the Loan
Agreement.)  The Loan Agreement, among other things, contains provisions for
acceleration of the maturity of this Note upon the occurrence of certain stated
events and also for prepayments on account of principal of this Note and
interest on this Note prior to the maturity of this Note upon the terms and
conditions specified therein.



            This Note is secured by, among other things, the LaBarge Acquisition
Collateral Assignment of Asset Purchase Agreement, the LaBarge Acquisition
Patent, Trademark and License Security Agreement and the LaBarge Acquisition
Security Agreement, to which the LaBarge Acquisition Collateral Assignment of
Asset Purchase Agreement, LaBarge Acquisition Patent, Trademark and License
Security Agreement and LaBarge Acquisition Security Agreement reference is
hereby made for a description of the security and a statement of the terms and
conditions upon which this Note is secured.



            Upon the occurrence of any Event of Default under the Loan
Agreement, the entire outstanding principal balance of this Note and all accrued
and unpaid interest thereon may be declared to be immediately due and payable in
the manner and with the effect as provided in the Loan Agreement.



            In the event that any payment due under this Note shall not be paid
when due, whether by reason of maturity, acceleration or otherwise, and this
Note is placed in the hands of an attorney or attorneys for collection or for
foreclosure of the LaBarge Acquisition Collateral Assignment of Asset Purchase
Agreement, the LaBarge Acquisition Patent, Trademark and License Security
Agreement and/or the LaBarge Acquisition Security Agreement, or if this Note is
placed in the hands of an attorney or attorneys for representation of Lender in
connection with bankruptcy or insolvency proceedings relating to or affecting
this Note, LaBarge Acquisition hereby promises to pay to the order of Lender, in
addition to all other amounts otherwise due on, under or in respect of this
Note, the costs and expenses of such collection, foreclosure and representation,
including, without limitation, reasonable attorneys' fees and expenses (whether
or not litigation shall be commenced in aid thereof).  LaBarge Acquisition
hereby waives presentment for payment, demand, protest, notice of protest and
notice of dishonor.



            This Note shall be governed by and construed in accordance with the
substantive laws of the State of Missouri (without reference to conflict of law
principles).



            This Note is an amendment, restatement and continuation of, and not
a novation of, that certain Term Loan Promissory Note of LaBarge Acquisition
dated December 22, 2008, and payable to the order of Lender in the original
principal amount of $16,333,333.33.



                              

                               

LaBARGE ACQUISITION COMPANY, INC.

By    /s/Craig E. LaBarge

Name:    CRAIG E.LaBARGE

Title:    CEO and President

